       Case 4:21-cv-00904 Document 1 Filed on 03/19/21 in TXSD Page 1 of 14




                               IN THE UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF TEXAS
                                        HOUSTON DIVISION

 ANTARES UNDERWRITING LIMITED on its                §
 own behalf as the sole member of Lloyd’s of        §
 London Syndicate 1274, and as the lead             §
 underwriter severally subscribing to energy        §
 package policy B1180DQ0068,                        §
                                                    §
                          Plaintiff,                §     Civil Action No.
                                                    §
 v.                                                 §
                                                    §
 MAGELLAN E&P HOLDINGS INC.                         §
                                                    §
                          Defendant.                §

                             COMPLAINT FOR DECLARATORY JUDGMENT

           Antares Underwriting Limited (“Antares”), on its own behalf as the sole member of Lloyd’s

of London Syndicate 1274, and as the lead underwriter severally subscribing to energy package

policy B1180DQ0068, files this Complaint for Declaratory Judgment against Magellan E&P

Holdings, Inc. (“Magellan”), seeking a declaratory judgment that limited or no coverage is owed

under the policy for Magellan’s loss of control of Mustang Island Block 926 Well MU‐926S #1ST.

In support, Antares states as follows:

                                                Parties

           1.     Plaintiff Antares Underwriting Limited, is the sole member of Lloyd’s of London

Syndicate 1274. Antares Underwriting Limited is a private company organized under the laws of

England and Wales, with its principal place of business at 21 Lime Street, London, England.

           2.     Defendant Magellan E&P Holdings Inc. (“Magellan”) is a corporation organized

under the laws of Texas, with its principal place of business at 2200 W. Loop South, Suite 1050,



698788v2                                  Page 1 of 14
       Case 4:21-cv-00904 Document 1 Filed on 03/19/21 in TXSD Page 2 of 14




Houston, Texas, 77027. Magellan may be served through its registered agent for service of

process, National Registered Agents, Inc., at 1999 Bryan Street, Suite 900, Dallas, Texas, 75201.

                                        Jurisdiction and Venue

           3.   The court has jurisdiction over the lawsuit under 28 U.S.C. § 1332(a)(2) because

the parties are diverse in citizenship: Plaintiff Antares is a citizen of England and Defendant

Magellan is a citizen of Texas. The amount in controversy exceeds $75,000, excluding interest

and costs, because Magellan’s insurance claim exceeds $14 million for the incident and Antares’

individual subscription share for the policy is 27.5%.

           4.   This action is brought pursuant to 28 U.S.C. §§ 2201 and 2202 of the Federal

Declaratory Judgment Act, Federal Rule of Civil Procedure 57, and Texas Civil Practice and

Remedies Code Chapter 37.001 et seq. of the Texas Declaratory Judgment Act.

           5.   Venue is proper in this district under 28 U.S.C. § 1391(b)(1) because Magellan

resides, has its principal office, and is subject to personal jurisdiction in this district.

           6.   An actual controversy exists between Antares and Magellan involving the rights

and obligations owed Magellan under energy package policy B1180DQ0068.

                                               The Policy

           7.   Antares, acting through its wholly owned Lloyd’s of London Syndicate 1274,

severally subscribed for its own individual share, as the lead underwriter, to energy package

policy B1180DQ0068 (“the policy”). The following market severally subscribing to the policy, each

for their own individual share, are the members of Syndicates 2003, 510, 1945, 1969, 1183, and

StarNet Insurance Company (Antares and the following market are collectively referred to as “the

Underwriters”).



698788v2                                   Page 2 of 14
       Case 4:21-cv-00904 Document 1 Filed on 03/19/21 in TXSD Page 3 of 14




           8.    The members of the following market (the other subscribing syndicates and

companies) are dispensable parties under Rule 19(b) because they are contractually bound by

the policy and by the rules of Lloyd’s claim handling agreements to abide by any judgment against

the lead Underwriter. See Corfield v. Dallas Glen Hills LP, 355 F.3d 853, 862 (5th Cir. 2003).

           9.    The policy is a Texas surplus lines policy issued to the named insured, Magellan

E&P Holdings Inc., at its principal office in Houston, Texas. The policy covers the period June 30,

2020 to June 30, 2021 and provides a limit of liability of $20,000,000 (as amended by the

underwriting slip). True and correct copies of the policy wording and the underwriting slip are

attached as Exhibits 1‐1, 1‐2.

                                   The Control of Well Incident

           10.   Magellan is the owner and operator of offshore Well #1ST, located on the MU‐926

Platform, Mustang Island Block 926, in Texas state waters. The original well was spudded in 2006

and drilled vertically to 10,700’ (MD). Magellan acquired the well in 2007, plugged it back, and

drilled a sidetrack to 11,075’ (MD), completing the Well #1ST for production in November 2007.

An unmanned production platform was installed in 2011.

           11.   Early in 2015, the Well developed 1,100‐1,150 psi pressure in the 2‐7/8‐inch

production tubing by 9‐5/8‐inch production casing annulus, indicating a hole in the production

tubing. By December 2015, the 2‐7/8‐inch production tubing by 9‐5/8‐inch production casing

annulus was close to, and tracking the flowing tubing pressure of 3,500 psi, indicating full

pressure communication between the 2‐7/8‐inch casing and the 9‐5/8‐inch casing caused by a

tubing hole. Magellan chose to continue producing the Well and planned to run diagnostics and

fix the tubing hole as soon as production from the current producing interval became



698788v2                                 Page 3 of 14
       Case 4:21-cv-00904 Document 1 Filed on 03/19/21 in TXSD Page 4 of 14




uneconomical. When that point was reached, Magellan planned a “through tubing” plug back of

the interval to move up the Well, perforate and produce the next productive formation.

           12.   Magellan continued to produce the Well (with the existing tubing hole), for the

next five years.

           13.   On August 31, 2020, the Well was producing when SCADA equipment on the

platform registered an alarm that the surface‐controlled subsurface safety valve had activated

due to low flow, sealing the production tubing, and shutting in the Well. Due to inclement

weather, Magellan’s contract engineers were unable to travel to the Well, which remained shut‐

in. The next day the United States Coast Guard did a fly by and reported a plume of gas emanating

from the side of the wellhead and flowing to atmosphere, which diminished significantly by the

end of the day.

           14.   Magellan contracted Great White Well Control to assess the situation and provide

well‐control services.

           15.   By September 6, 2020, the necessary offshore equipment and vessels were

retained and mobilized from Galveston.

           16.   By September 8, 2020, Great White Well Control boarded the platform and

evaluated the Well, which was emitting a small but unmeasurable quantity of methane gas from

a damaged 13‐5/8‐inch well head side outlet valve.

           17.   The involved wellhead is installed on the 13‐3/8‐inch surface casing and the failed

valve is on the section exposed to the 9‐5/8” production casing by 13‐3/8‐inch surface casing

annulus. The flow of gas cut out the outer flange, the body and gate of the 2‐1/16‐inch valve, the

well‐side flange, and the throat of the involved wellhead itself.



698788v2                                 Page 4 of 14
       Case 4:21-cv-00904 Document 1 Filed on 03/19/21 in TXSD Page 5 of 14




           18.   The flow of gas from the 9‐5/8” production casing by 13‐3/8‐inch surface casing

annulus was from a build‐up of shallow formation methane gas that entered the annulus through

a gap in the top 161 feet of 9‐5/8‐inch casing that was filled with water‐based mud and not

cemented to the shoe or to the 13‐3/8‐inch surface casing on installation, leaving an interval of

formations open to the annulus.

           19.   Derrick barge operations commenced to replace the damaged wellhead and tree

assembly. Flow was reported coming only from the 9‐5/8‐inch by 13‐3/8‐inch casing annulus. No

flow was exiting either the 9‐5/8‐inch production casing or the 2‐7/8” tubing, indicating the

subsurface safety valve was isolating any potential flow from the production interval.

           20.   When the wellhead was removed, the 2‐7/8‐inch production tubing was found

badly corroded and eroded by long‐term exposure to the corrosive environment from the pre‐

existing tubing hole, and the tubing was parted near the surface, just below the wellhead. All

remaining strings of casing were then sawed off below the wellhead assembly and found in good

condition.

           21.   A replacement casing wellhead was installed with a Type U blowout preventer and

diverter spool to prevent any further flow. The daily operations reports state that by October 7,

2020, any flow from the Well was stopped, and the Well was capped and secured. The derrick

barge operations were demobilized by October 8, 2020.

           22.   In late November 2020, Magellan began snubbing operations to attempt to fish

the previously corroded tubing from the Well, repair or replace the pre‐existing tubing hole, and

re‐establish the parted tubing to surface to return the Well to production. Following extended

fishing, 8,190 feet of severely corroded or completely eroded tubing was recovered. Unable to



698788v2                                Page 5 of 14
       Case 4:21-cv-00904 Document 1 Filed on 03/19/21 in TXSD Page 6 of 14




recover the remaining tubing, Magellan decided to plug and abandon the Well. Cement and

mechanical plugs were set and cemented, and the plug and abandonment operation completed

on December 28, 2020.

                                       The Insurance Claim

           23.   The policy provides two relevant coverages: “Control of Well Insurance” and

“Redrilling/Extra Expense.” Control of Well coverage reimburses the insured for actual costs

and/or expenses incurred by the insured to regain control of a “Well Out of Control.”

Redrilling/Extra Expense coverage reimburses the insured for actual costs and/or expenses

reasonably incurred by the insured to restore or redrill a well insured that has been lost or

otherwise damaged as a result of a covered “Well Out of Control” incident.

           24.   Magellan submitted to the Underwriters a total claim of $14,342,751 for the

incident. Approximately $6.9 million in claimed costs relate to the initial assessment, well‐control

efforts, and replacement of the damaged wellhead to stop flow and secure the well.

Approximately $7.4 million in claimed costs relate to snubbing operations conducted to attempt

to fish the previously corroded tubing from the Well, repair or replace the pre‐existing tubing

hole, and re‐establish the parted tubing to surface to return the Well to production, and to the

subsequent plug and abandonment operation.

                             Payment of Covered Well‐Control Costs

           25.   During adjustment of the claim, Magellan requested a partial payment on account

of $5 million from approximately $6.9 million in unadjusted well‐control expenses. The

Underwriters agreed to the partial payment on account under a full reservation of rights because

Magellan had not met the indemnity or retention requirements of the policy. The Underwriters



698788v2                                Page 6 of 14
       Case 4:21-cv-00904 Document 1 Filed on 03/19/21 in TXSD Page 7 of 14




nevertheless paid Magellan $4,825,000 ($5 million less the unmet retention of $175,000) and are

in the process of completing the adjustment of well‐control costs to pay Magellan the remaining

covered well‐control costs.

                               Compliance with Conditions Precedent

           26.    Antares has complied with all conditions precedent of the policy.

           Request for Declaratory Judgment—No Section A Coverage after October 8, 2020

           27.    Antares incorporates the foregoing paragraphs of this Complaint.

           28.    Section A of the policy provides “Control of Well Insurance.” The Control of Well

insuring agreement reimburses the insured for actual costs and/or expenses incurred by the

insured to regain control of a “Well Out of Control,” “but only such costs and/or expenses

incurred until the well(s) is (are) brought under control as defined” in Section A of the policy.

           29.    Policy Section A defines a “Well Out of Control” as:

                  Well out of Control:

                  For the purposes of this insurance, a well(s) shall be deemed to be out of
                  control only when there is an unintended flow from the well(s) of drilling
                  fluid, oil, gas or water above the surface of the ground or water bottom.

                  (1)   which flow cannot promptly be:

                         (a) stopped by use of the equipment on site and/or the blowout
                              preventer, storm chokes or other equipment required by the Due
                              Diligence and Warranties clauses herein; or

                         (b) stopped by increasing the weight by volume of drilling fluid or
                              by the use of other conditioning materials in the well(s): or

                         (c) safely diverted into production:
                  or

                  (2)   which flow is declared to be out of control by the appropriate
                        regulatory authority.




698788v2                                   Page 7 of 14
       Case 4:21-cv-00904 Document 1 Filed on 03/19/21 in TXSD Page 8 of 14




                  Nevertheless, and for the purposes of this insurance, a well shall not be
                  deemed out of control solely because of the existence or occurrence of a
                  flow of oil, gas or water into the well bore which can, within a reasonable
                  period of time, be circulated out or bled off through the surface controls.

           30.   Under this definition, the Well was “Out of Control” beginning on or about August

31, 2020, when the subsurface safety valve activated due to low flow, shutting in the Well, and

an uncontrolled gas plume was sighted the next day flowing from the side of the wellhead to

atmosphere.

           31.   Policy Section A defines a “Well Brought under Control” as:

                 Well Brought under Control:

                 A well(s) deemed out of control in accordance with Paragraph 2a of this
                 Section A shall, for the purposes of this insurance be deemed to be brought
                 under control at the time that:

                 (1)    the flow giving rise to a claim hereunder stops, is stopped or can be
                        safely stopped;

                 (2)    the drilling, deepening, servicing, working over, completing
                        reconditioning or other similar operation(s) taking place in well(s)
                        immediately prior to the occurrence giving rise to a claim hereunder
                        is (are) resumed; or

                 (3)    the well(s) is (are) or can be returned to the same producing, shut-in
                        or other similar status that existed immediately prior to the
                        occurrence giving rise to a claim hereunder; or

                 (4)    the flow giving rise to a claim hereunder is or can be safely diverted
                        into production;

                  whichever shall first occur, unless the well(s) continues at that time to be
                  declared out of control by the appropriate regulatory authority, in which
                  case, for the purposes of this insurance, the well(s) shall be deemed to be
                  brought under control when such authority ceases to designate the well(s)
                  as being out of control.

           32.   Under this definition, the Well was “Brought under Control” as of October 8, 2020,

once the derrick barge operations were completed that replaced the damaged casing wellhead




698788v2                                 Page 8 of 14
       Case 4:21-cv-00904 Document 1 Filed on 03/19/21 in TXSD Page 9 of 14




and installed a Type U blowout preventer and diverter spool, stopping any continuing flow, and

capping and securing the well.

           33.    Magellan has claimed as covered well‐control expense the cost of snubbing

operations conducted after October 8, 2020, to attempt to fish corroded tubing from the Well,

re‐establish the parted tubing to surface, and return the Well to production, and the cost of

plugging and abandoning the Well.

           34.    The Termination of Expenses Clause in policy Section A limits the well‐control

coverage provided to the period between the time the well goes “Out of Control” until the well

is “Brought under Control,” as follows:

           TERMINATION OF EXPENSES:

           In any circumstances, and subject always to the Combined Single Limit of Liability
           of this policy, Underwriter’s liability for costs and/or expenses incurred in regaining
           or attempting to regain control of a well(s) shall cease when the well(s) is (are)
           brought under control as defined in Paragraph 2b of this Section A.

           35.    Any duty of Antares to indemnify Magellan under Section A of the policy is limited

to covered well‐control expenses Magellan incurred beginning August 31, 2020 when the Well

went “Out of Control” and ending October 8, 2020 when the Well was “Brought under Control.”

           36.    Antares has no duty to indemnify Magellan under Section A of the policy for the

cost of the snubbing operations claimed by Magellan or for any other cost claimed by Magellan

after October 8, 2020 when the Well was “Brought under Control.”

           37.    Antares requests a declaratory judgment in its favor that the Well was “Brought

under Control” as of October 8, 2020, and there is no duty to indemnify Magellan under Section

A of the policy for any well‐control related costs and expenses or any other costs and expenses

incurred before August 31, 2020 or after October 8, 2020.


698788v2                                    Page 9 of 14
      Case 4:21-cv-00904 Document 1 Filed on 03/19/21 in TXSD Page 10 of 14




                 Request for Declaratory Judgment—No Section B Redrill Coverage

           38.   Antares incorporates the foregoing paragraphs of this Complaint.

           39.   Section B of the policy provides Redrilling/Extra Expense coverage. The Redrilling

insuring agreement reimburses the insured for actual costs and/or expenses reasonably incurred

to restore or redrill a well insured, or any part thereof, “which has been lost or otherwise

damaged as a result of an occurrence giving rise to a claim which would be recoverable under

Section A” of the policy (emphasis added).

           40.   Loss or damage to a well that pre‐exists the insured event, which is a covered

“Well out of Control” incident under Section A, is not caused by or a result of the unintended and

uncontrolled flow and does not fall within the insuring agreement.

           41.   The engineering facts establish, and Magellan has acknowledged, that the Well

has been producing since 2015 with approximately 1,100‐1,150 psi pressure in the 2‐7/8‐inch

tubing by 9‐5/8‐inch casing annulus. As of December 2015, the 2‐7/8‐inch tubing by 9‐5/8‐inch

casing annulus was close to, and tracking, the flowing tubing pressure of 3, 500 psi, indicating full

pressure communication between the 2‐7/8‐inch casing and the 9‐5/8‐inch casing. These facts

confirm the existence of a hole in the tubing before the well‐control incident.

           42.   Magellan has also acknowledged that it chose to continue producing the Well

without repairing the production tubing hole and planned to run diagnostics and fix the tubing

hole as soon as production from the current producing interval became uneconomical. When

that point was reached, Magellan planned a “through tubing” plug back of the interval to move

up the Well, perforate and produce the next productive formation.




698788v2                                 Page 10 of 14
      Case 4:21-cv-00904 Document 1 Filed on 03/19/21 in TXSD Page 11 of 14




           43.   Magellan continued to produce the Well (with the existing tubing hole), for the

next five years, exposing the production tubing for an extended time to the well‐known corrosive

environment in the Gulf of Mexico.

           44.   Following the loss of control on or about September 1, 2020 from a different

annulus between the 9‐5/8‐inch and 13‐3/8‐inch casing, the damaged wellhead was removed,

and all casings were observed to be in good condition. However, the production tubing was found

parted near the surface and in a severely corroded and eroded condition.

           45.   After the Well was brought under control, Magellan conducted snubbing

operations to attempt to fish the previously corroded tubing from the Well, repair or replace the

pre‐existing tubing hole, and re‐establish the parted tubing to surface to return the Well to

production. Those efforts were unsuccessful and resulted in the Well being plugged and

abandoned.

           46.   The deteriorated condition and extensive long‐term corrosion damage to the

production tubing was caused by Magellan’s decision to delay repairing the tubing hole. The

extensive tubing damage and inability to fish the corroded tubing caused the loss of the Well and

is unrelated to the flow of formation gas that occurred from a different annulus during the well‐

control incident.

           47.   The Section B Redrilling coverage does not apply because the costs and expenses

for the snubbing operations all relate to pre‐existing damage to the corroded and holed tubing

that was not caused by the well‐control incident. The Section B Redrilling coverage also does not

apply to any cost or expense for redrilling the Well because the Well was lost due to pre‐existing




698788v2                                Page 11 of 14
      Case 4:21-cv-00904 Document 1 Filed on 03/19/21 in TXSD Page 12 of 14




damage and not because of the flow of gas from a different annulus during the well‐control

incident.

           48.    Antares has no duty to indemnify Magellan under Section B of the policy for any

costs or expenses incurred in attempting to repair or restore the pre‐existing tubing corrosion,

damage, and holes, or for any redrill of the Well.

           49.    Antares requests a declaratory judgment in its favor that there is no duty to

indemnify Magellan under Section B of the policy.

                 Request for Declaratory Judgment—Indemnity Requirement Not Met

           50.    Antares incorporates the foregoing paragraphs of this Complaint.

           51.    The policy’s well‐control coverages are written on an indemnity basis, reimbursing

the insured for actual costs and/or expenses incurred in regaining control of an “Out of Control”

well, and for actual costs and/or expenses reasonably incurred in repairing or restoring a well lost

or damaged by a covered “Well Out of Control” incident.

           52.    For the policy to respond, the insured must demonstrate that it has incurred

expense and sustained an actual out‐of‐pocket loss by paying costs that are indemnifiable under

the policy.

           53.    At the time of Underwriters’ partial payment to Magellan of the undisputed

portion of the well‐control claim under Section A, which was made under full reservation of

rights, and at the time of the filing of this complaint, Magellan has been unable to provide any

evidence that it has paid the costs and expenses for which it seeks coverage under the policy.

           54.    In addition to the grounds stated in the previous sections, Antares has no duty to

indemnify Magellan under Section A, Section B, or any other section of the policy, because



698788v2                                  Page 12 of 14
      Case 4:21-cv-00904 Document 1 Filed on 03/19/21 in TXSD Page 13 of 14




Magellan has not met the indemnity requirement which is a condition precedent for the policy

to apply.

           55.   Antares requests a declaratory judgment in its favor that there is no duty to

indemnify Magellan under the policy for failure to meet the indemnity requirement.

                                     Request for Attorney Fees

           56.   Antares requests recovery of its attorney fees and costs pursuant to Section

37.009 and Chapter 38 of the Texas Civil Practice and Remedies Code and 28 U.S.C. § 2202.

                                                Prayer

           For the reasons given, Antares Underwriting Limited, on its own behalf as the sole

member of Lloyd’s of London Syndicate 1274, and as the lead underwriter severally subscribing

to energy package policy B1180DQ0068, requests a declaratory judgment in its favor and against

Magellan E&P Holdings, Inc., declaring the following:

           1)    The Mustang Island Block 926 Well MU‐926S #1ST was “Brought under Control”

                 as of October 8, 2020;

           2)    There is no duty to indemnify Magellan under Section A of energy package policy

                 B1180DQ0068 for well‐control related costs and expenses incurred before August

                 31, 2020 or after October 8, 2020;

           3)    There is no duty to indemnify Magellan under Section B of energy package policy

                 B1180DQ0068 for any costs or expenses incurred in attempting to repair or

                 restore the pre‐existing tubing damage, or for any redrill of the Well.

           4)    There is no duty to indemnify Magellan E&P Holdings, Inc. under energy package

                 policy B1180DQ0068 for the incident involving Mustang Island Block 926 Well MU‐



698788v2                                  Page 13 of 14
      Case 4:21-cv-00904 Document 1 Filed on 03/19/21 in TXSD Page 14 of 14




                926S #1ST because Magellan has failed to provide evidence that it has paid the

                actual out‐of‐pocket costs and expenses for which it seeks coverage;

           5)   Antares is awarded its reasonable and necessary attorney fees; and

           6)   Antares is awarded its costs of court and all other relief the court deems

                appropriate.

                                             Respectfully submitted,


                                              /s/ M. Matt Jett
                                             M. Matt Jett (TX 24068684) (Fed. No. 1091711)
                                             Attorney‐in‐Charge
                                             Hall Maines Lugrin, P.C.
                                             Williams Tower, 64th Floor
                                             2800 Post Oak Boulevard
                                             Houston, Texas 77056‐6125
                                             Telephone: 713.871.9000
                                             Facsimile:     713.871.8962
                                             Email:         mjett@hallmaineslugrin.com

Of Counsel:
Hall Maines Lugrin, P.C.
Karen K. Milhollin
(TX No. 00790180) (Fed. No. 18038)
2800 Post Oak Blvd., Ste. 6400
Houston, Texas 77056‐6125
Telephone: 713.871.9000
Facsimile:    713.871.8962
Email: kmilhollin@hallmaineslugrin.com

Attorneys for Plaintiff Antares Underwriting
Limited, on its own behalf as the sole
member of Lloyd’s of London Syndicate 1274,
and as the lead underwriter severally
subscribing to energy package policy
B1180DQ0068




698788v2                               Page 14 of 14
